Exhibit 10.1

Execution Version

INVESTMENT AGREEMENT

This Investment Agreement (as in effect from time to time, this “Agreement”) is
entered into as of March 25, 2013 by and among Aviv REIT, Inc., a Maryland
corporation (include any successor entity, the “REIT”), and LG Aviv L.P., a
Delaware limited partnership (the “LG Investor”).

Recitals

WHEREAS, on the date hereof, the REIT has consummated the initial public
offering of shares of its common stock, par value $0.01 per share (the “Common
Stock”);

WHERAS, the LG Investor holds a substantial number of shares of Common Stock;

WHEREAS, pursuant to Section 2-105(b) of the MGCL (as defined below) and
otherwise, the purpose of this Agreement is to establish certain arrangements
with respect to the LG Investor’s shareholdings in the REIT, which the parties
agree are reasonable and in their best interests;

WHEREAS, the Board has resolved to grant Lindsay Goldberg an ownership
limitation waiver and an Excepted Holder Limit pursuant to Section 7.2.7 of the
Charter; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
respective meanings given to them in Section 1.1 (Definitions) of this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

DEFINITIONS; USE OF GAAP

1.1 Definitions.

For purposes of this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, (i) each other Person that,
directly or indirectly, owns or Controls, whether beneficially or as a trustee,
guardian or other fiduciary, fifty percent (50%) or more of the stock or
ownership interest of such Person and (ii) each other Person that Controls, is
Controlled by or is under common Control with such Person, and the term
“Affiliated” shall have a correlative meaning.

“Agreement” shall have the meaning specified in the introductory paragraph
hereto.

“Beneficial Ownership” shall have the meaning specified in the Charter, and the
terms “Beneficial Owner,” “Beneficially Owns” and “Beneficially Owned” shall
have the correlative meanings.



--------------------------------------------------------------------------------

“Board” shall have the meaning specified in Section 2.1(a).

“Capital Stock” shall have the meaning specified in the Charter.

“Charter” means the Articles of Amendment and Restatement of the Articles of
Incorporation of the REIT, as amended from time to time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto, as interpreted by the applicable regulations
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
law.

“Common Stock” shall have the meaning specified in the recitals to this
Agreement.

“Constructive Ownership” shall have the meaning specified in the Charter, and
the terms “Constructive Owner,” “Constructively Owns” and “Constructively Owned”
shall have the correlative meanings.

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of such Person’s management or policies, whether through ownership
of voting securities, by contract or otherwise.

“Excepted Holder Limit” shall have the meaning specified in the Charter.

“Exclusive Purchase Opportunity” shall have the meaning specified in
Section 3.4(a).

“LG Investor” shall have the meaning specified in the introductory paragraph to
this Agreement.

“LG Investor Designees” shall have the meaning specified in Section 2.1(a).

“Lindsay Goldberg” shall mean the LG Investor and each Affiliate (including any
Affiliated fund) of Lindsay Goldberg LLC or LG GP Holding III LLC.

“Market Price” shall have the meaning specified in the Charter.

“Partnership Interests” shall have the meaning specified in that certain Second
Amended and Restated Agreement of Limited Partnership of Aviv Healthcare
Properties Limited Partnership.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental body or other entity.

“REIT” shall have the meaning specified in the introductory paragraph of this
Agreement.

“Securities” means all Capital Stock and Stock Equivalents.

 

2



--------------------------------------------------------------------------------

“Stock Equivalents” means any partnership unit in Aviv Healthcare Properties
Limited Partnership (other than such partnership units held by the REIT) that is
convertible into or exchangeable for any Common Stock.

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person and (ii) any partnership, limited liability company or other entity in
which such Person and/or one or more Subsidiaries of such Person shall have,
directly or indirectly, an interest (whether in the form of voting or
participation in profits or capital contributions) of more than fifty percent
(50%).

“Transfer” shall have the meaning specified in the Charter.

“Transferor” shall have the meaning specified in Section 3.4(a).

“Unaffiliated Stockholder” means, as of the date of the action in question, any
Person not Affiliated with Lindsay Goldberg that owns shares of Common Stock.

ARTICLE 2

BOARD OF DIRECTORS

2.1 LG Investor Designees.

(a) The LG Investor may designate as nominees (the “LG Investor Designee(s)”) to
the Board of Directors of the REIT (the “Board”) up to:

(i) three (3) individuals for so long as Lindsay Goldberg holds a number of
shares of Common Stock and Stock Equivalents equal to not less than 27.5 percent
(27.5%) of the shares of Common Stock and Stock Equivalents then outstanding;

(ii) two (2) individuals for so long as the LG Investor holds a number of shares
of Common Stock and Stock Equivalents equal to not less than eighteen percent
(18%) but not more than 27.4 percent (27.4%) of the shares of Common Stock and
Stock Equivalents then outstanding; or

(iii) one (1) individual for so long as Lindsay Goldberg holds a number of
shares of Common Stock and Stock Equivalents equal to not less than ten percent
(10%) but not more than 17.9 percent (17.9%) of the shares of Common Stock and
Stock Equivalents then outstanding.

(b) Lindsay Goldberg shall not nominate any individuals for election to the
Board other than the LG Investor Designees designated pursuant to
Section 2.1(a).

 

3



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall require that any LG Investor Designee resign
or be removed as a director if Lindsay Goldberg at any time holds a number of
shares of Common Stock and Stock Equivalents equal to less than ten percent
(10%) of the shares of Common Stock and Stock Equivalents then outstanding.

2.2 LG Director Nominations. At all meetings (and written actions in lieu of
meetings) of stockholders of the REIT at which the election of directors of the
REIT is to take place, the REIT shall cause the LG Investor Designees, as
designated by the LG Investor pursuant to Section 2.1(a), to be included as
director nominees.

ARTICLE 3

OTHER AGREEMENTS

3.1 Notice of Certain REIT Actions. The REIT shall provide reasonable advance
notice to the Board and the LG Investor prior to taking any of the following
actions:

(a) disposing or permitting any of its Subsidiaries (including Aviv Healthcare
Properties Limited Partnership or its Subsidiaries) to dispose of any United
States real property interest (as defined in Section 897 of the Code) that would
result in an allocation of taxable gain to the REIT (taking into account any
adjustment under Section 743(b) of the Code attributable to the REIT);

(b) designating any dividend declared or paid by the REIT as a “capital gain
dividend” (within the meaning of Section 857(b)(3)(C) of the Code), designating
any amount pursuant to Section 857(b)(3)(D) of the Code or taking any other
action that would reasonably be expected to cause a dividend paid or deemed paid
by the REIT to be treated as a capital gain dividend (within the meaning of
Section 857(b)(3)(C) of the Code) or otherwise cause the stockholders of the
REIT to receive income that is considered effectively connected to the conduct
of a U.S. trade or business for federal income tax purposes; or

(c) granting or permitting Aviv Healthcare Properties Limited Partnership or its
Subsidiaries to give an option to purchase any property or assets of the REIT or
any of its Subsidiaries, unless the REIT or applicable Subsidiary shall have the
right to structure the transfer, and to delay the transfer pending the ability
to effect such structure, of such property or assets upon exercise of such
option as an exchange (rather than a purchase and sale) of all or a portion of
such property or assets for other property or properties of like kind with value
not less than the value of such property or assets in one or more concurrent or
delayed fully tax-deferred exchanges which shall qualify under Section 1031(a)
of the Code.

3.2 Interests in Tenants. Prior to entering into a tenant relationship with any
third party that is not an existing tenant of the REIT, the REIT shall provide
notice to the LG Investor of such intent and the LG Investor shall promptly
respond to such notice by confirming to the REIT whether the LG Investor or any
of its Affiliates owns an interest in such tenant. If the LG Investor or any of
its Affiliates intends to acquire an interest in a party that it reasonably
believes could be a tenant of the REIT that would otherwise result in a conflict
with this Section 3.2, the LG Investor may provide notice the REIT of such
intent and the REIT shall promptly respond to such notice by confirming to the
LG Investor whether the REIT has an existing tenant relationship with such
party.

 

4



--------------------------------------------------------------------------------

3.3 Ownership Limit Waiver.

(a) LG Excepted Holder Limit. The application of the Ownership Limit pursuant to
Section 7.2.1(a)(i) of the Charter is hereby waived for the sole and limited
purpose of permitting Lindsay Goldberg to actually, Beneficially and
Constructively Own up to 21,653,813.45 shares of Common Stock, which shall be
proportionately adjusted in the event of any stock split, stock dividend or
similar transaction.

(b) With the exception of the waiver set forth in Section 3.3(a), this Agreement
does not waive any of the other restrictions or limitations set forth in Article
VII of the Charter as they apply to the Common Stock or shares of Capital Stock
actually owned, Beneficially Owned or Constructively Owned by Lindsay Goldberg,
and does not apply to any other Person, including any Person that is a
Beneficial or Constructive Owner of Common Stock or Shares of Capital Stock
actually owned by the LG Investor.

3.4 Exclusive Purchase Opportunity.

(a) Except as set forth in Section 3.4(b), if the ownership, Beneficial
Ownership, Constructive Ownership or Transfer of any shares of Common Stock held
by Lindsay Goldberg causes or would cause (1) Lindsay Goldberg to Constructively
Own shares of Common Stock in excess of the Excepted Holder Limit or (2) a
violation of any of Sections 7.2.1(a)(i), (ii) or (iii) of the Charter, then as
of the time of the occurrence of any of the foregoing events (even if discovered
thereafter), the provisions of the Charter shall apply. Notwithstanding the
foregoing, pursuant to Section 7.3.4 of the Charter, the REIT agrees that if the
shares of Common Stock held by Lindsay Goldberg are deemed transferred to a
trust pursuant to Section 7.2.1(b) and Section 7.3.1 of the Charter, the Person
that held the shares Common Stock immediately prior to their transfer to the
trust (the “Transferor”) will have an exclusive opportunity (the “Exclusive
Purchase Opportunity”), subject to the requirements set forth herein, to
repurchase such shares of Common Stock from the trust for a 90-day period
beginning on the date the REIT gives the Transferor notice of the deemed
transfer (which notice shall describe the reason that such shares of Common
Stock were transferred to the trust with specificity so as to enable the
Transferor to attempt to resolve such issue). In order to repurchase such shares
of Common Stock, the Transferor will be required to (i) pay the trust the Market
Price of such shares of Common Stock as of the time they are repurchased, as
determined solely by the trustee of the trust and (ii) demonstrate to the
trustee’s and the REIT’s satisfaction (which may, in the discretion of the
trustee or the REIT, include an opinion of counsel selected by the trustee or
the REIT) that the tax qualification issues that gave rise to the deemed
transfer of the shares of Common Stock into the trust have been resolved so that
the Transferor can reacquire the shares of Common Stock held in trust without
such repurchase resulting in a deemed transfer back to the trust in accordance
with the terms of the Charter. The trustee shall have the sole right to
determine the Market Price of the shares of Common Stock as of the date of the
deemed transfer to the trust, the date of the repurchase of such shares of
Common Stock from the trust and any other relevant point in time, provided that
the trustee shall make such Market Price determinations in the manner described
in the definition of “Market Price” in Section 7.1 of the

 

5



--------------------------------------------------------------------------------

Charter. For the avoidance of doubt, the trustee will be able to entertain
expressions of interest from and discuss pricing and other terms with potential
third party buyers during the 90-day period. If the Transferor does not
repurchase the shares of Common Stock pursuant to the Exclusive Purchase
Opportunity, the trustee will sell the shares of Common Stock to one or more
Persons pursuant to Section 7.3.4 of the Charter.

(b) If the Transferor successfully repurchases such shares of Common Stock
pursuant to the Exclusive Repurchase Opportunity, the Transferor will be
permitted to net against the purchase price paid for such repurchase the amount
that the Transferor would otherwise be entitled to receive from the trust under
Section 7.3.4 of the Charter. For the avoidance of doubt, nothing in this
Section 3.4 will alter the application of Sections 7.3.2 and 7.3.3 of the
Charter to any of the shares of Common Stock deemed transferred to a trust.

ARTICLE 4

VOTING

4.1 Voting by Lindsay Goldberg. In connection with any merger to which the REIT
is a constituent party, a sale of all or substantially all of the assets of the
REIT, plans of liquidation involving the REIT, or issuances of capital stock by
the REIT, in each case, to the extent submitted to a vote of stockholders or
included in a consent solicitation of the stockholders, Lindsay Goldberg shall
be entitled to vote the product of (x) the number of shares of Common Stock that
it owns, directly or indirectly, multiplied by (y) the percentage of Partnership
Interests owned by the REIT in its sole and absolute discretion, and shall vote
the remainder of its shares of Common Stock in excess of such amount in the same
proportion as the votes cast by the Unaffiliated Stockholders.

ARTICLE 5

MISCELLANEOUS

5.1 Representations of Parties. Each party hereto represents and warrants to
each other party as of the date hereof that it is not bound by any agreement or
commitment that conflicts with or could interfere with the performance of its
obligations under this Agreement.

5.2 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors,
successors-in-title, heirs and assigns.

5.3 Amendments and Waivers. No waiver, modification or amendment of this
Agreement shall be valid or binding unless such waiver, modification or
amendment is in writing and duly executed by the REIT and the LG Investor.

5.4 No Waiver. The waiver of a breach of any provision of this Agreement shall
not be construed as a waiver or a continuing waiver of the same or any
subsequent breach of any provision of this Agreement. No delay or omission in
exercising any right under this Agreement shall operate as a waiver of that or
any other right.

 

6



--------------------------------------------------------------------------------

5.5 Notices. All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person, by
United States mail, certified or registered with return receipt requested, or by
a nationally recognized overnight courier service, or otherwise actually
delivered, and each party will endeavor to provide a courtesy copy via fax or
email. Any such notice, demand or communication shall be deemed given on the
date given, if delivered in person, on the date received, if given by registered
or certified mail, return receipt requested or given by overnight delivery
service, or three business days after the date mailed, if otherwise given by
first class mail, postage prepaid. All communications shall be sent to the
parties at their respective address as set forth below (or to such address as
subsequently notified in writing by one party to this Agreement to each other
party to this Agreement):

 

If to the LG Investor:    c/o Lindsay Goldberg LLC    630 Fifth Avenue    30th
Floor    New York, New York 10111    Facsimile: (212) 373-4123    Attention:
Michael Dees    with a copy to:    Weil, Gotshal & Manges LLP    200 Crescent
Court, Suite 300    Dallas, Texas 75201    Facsimile: (214) 746-7777   
Attention: Glenn D. West If to the REIT:    Aviv REIT, Inc.    303 West Madison
Street, Suite 2400    Chicago, Illinois 60606    Facsimile: (312) 855-1684   
Attention: Craig M. Bernfield    with a copy to:    Sidley Austin LLP    One
South Dearborn Street    Chicago, Illinois 60603    Facsimile: (312) 853-7036   
Attention: Robert L. Verigan

5.6 Governing Law; Limitation on Scope of Agreement. This Agreement and the
rights and obligations of the parties hereunder shall be governed by and
interpreted, construed and enforced in accordance with the internal laws of the
State of Maryland, without regard to its choice of law principles. Wherever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited by or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

5.7 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one Agreement, binding on each party
hereto notwithstanding that not all of the parties have signed the same
counterpart.

5.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, including the Stockholders Agreement dated as of September 17, 2010
among the REIT, the LG Investor, Craig M. Bernfield REIT, L.L.C. and certain
other stockholders of the REIT.

5.9 Effectiveness and Termination. This Agreement shall become effective on the
date hereof upon filing of the Amendment and Restatement of the REIT’s charter
with the Maryland State Department of Assessments and Taxation. This Agreement
will terminate in its entirety upon the mutual written consent of the LG
Investor and the REIT. Articles 2 and 4 of this Agreement will terminate
automatically upon the earlier of (i) the date that is 90 days following the
date on which Lindsay Goldberg first held a number of shares less than the
Excepted Holder Limit so long as, and solely to the extent that, throughout such
90 day period, Lindsay Goldberg continued to hold a number of shares below the
Excepted Holder Limit and (ii) the date on which Lindsay Goldberg ceases to hold
any shares of Common Stock. Articles 1, 3 and 5 of this Agreement will
automatically terminate upon the earlier of (i) the date that is two (2) years
after Lindsay Goldberg falls below the Excepted Holder Limit so long as, and
solely to the extent that, Lindsay Goldberg has continued to hold a number of
shares that is below the Excepted Holder Limit throughout such 2-year period and
(ii) the date on which Lindsay Goldberg ceases to hold any shares of Common
Stock.

5.10 No Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Person not a party to this
Agreement; provided, that, Lindsay Goldberg shall be a third party beneficiary
of Sections 3.3, 3.4 and 4.1 of this Agreement.

5.11 Aggregation. All Securities held by Affiliates (including any Affiliated
fund) of the LG Investor that are Controlled, directly or indirectly, by LG GP
Holding III LLC shall be aggregated together with any Securities held by the LG
Investor for the purpose of determining the availability of any rights of the LG
Investor hereunder.

5.12 Transactions Affecting the Securities. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (a) the
Securities, and (b) any and all stock, interests, options, warrants, rights or
other securities which may be issued in respect of, in exchange for, or in
substitution for the Securities by reason of any conversion thereof or any stock
dividend, stock split, reverse split, stock combination, recapitalization,
reclassification, merger, consolidation, share exchange or otherwise.

 

8



--------------------------------------------------------------------------------

5.13 Severability of Provisions.

(a) If any provision or any portion of any provision of this Agreement shall be
held invalid or unenforceable, the remaining portion of such provision and the
remaining provisions of this Agreement shall not be affected thereby.

(b) If the application of any provision or any portion of any provision of this
Agreement to any Person or circumstance shall be held invalid or unenforceable,
the applicable provision or portion of such provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby.

5.14 Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means “including,
without limitation,” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

[Signature pages follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Stockholders Agreement as of the date first above written.

 

Aviv REIT, Inc. By:   /s/ Craig M. Bernfield   Name: Craig M. Bernfield   Title:
Chairman & Chief Executive Officer LG Aviv L.P. By: LG Aviv GP, LLC, its general
partner By:   /s/ Alan E. Goldberg   Name: Alan E. Goldberg   Title: Executive
Manager

By:

  /s/ Robert D. Lindsay   Name: Robert D. Lindsay   Title: Executive Manager

Signature Page to Investment Agreement